DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeno (US 2019/0163020).
Re claim 1: As shown in Figs. 1A, 1B and 4B, Ikeno discloses a privacy film for an electronic display comprising:
a first transparent electrode layer 127 (paragraph 52);
a second transparent electrode layer 136 (paragraph 55); and

a light-directing layer 100 (Fig. 1A) positioned between the first transparent electrode layer 127 and the second transparent electrode layer 136, wherein the light-directing laver 100 comprises multiple light-blocking barriers 133 (louver elements, paragraph 57) spaced apart across the light-directing layer 100 as well as polymer-dispersed liquid crystal 130 occupying spaces between the multiple light-blocking barriers 133 (Fig. 1B).
Re claim 2: The privacy film of claim 1, wherein the light-blocking barriers 133 are oriented along a viewing direction as shown in Fig. 4B.
Re claim 3: The privacy film of claim 2, wherein the light-blocking barriers 133 are oriented parallel one to another as shown in Fig. 4B.
Re claim 7: As shown in Figs. 1A, 1B and 4B, Ikeno discloses an electronic display panel comprising:
a privacy film comprising:
     a first transparent electrode layer 127 (paragraph 52),
     a second transparent electrode layer 136 (paragraph 55), and a light-directing layer 100 (Fig. 1A) positioned between the first transparent electrode layer 127 and the second transparent electrode layer 136, wherein the light-directing layer 100 comprises multiple light-blocking barriers 133 (louver element, paragraph 57) spaced apart across the light-directing layer 100 as well as polymer-dispersed quid crystal 130 occupying spaces between the multiple light-blocking-barriers 133;
a liquid crystal display panel 200 on a first side of the privacy film (Fig. 1B); and
a backlight panel 300 on a second side of the privacy film opposite the first side (Fig. 1B).
Re claim 8: The electronic display panel of claim 7, wherein the backlight panel 300 comprises a light guide film adjacent to the privacy film and an edge light positioned at an edge of the light guide film as shown in Fig. 1B.
Re claim 9: The electronic display panel of claim 7, as shown in Fig. 1B, further comprising a switch (inside controller 150) electrically connected to the first and second transparent electrode layers 127 and 136 to apply an electric field to the light-directing layer 130 to switch the light-directing layer to privacy mode (Fig. 4B and paragraphs 87-89).
Re claim 10: The electronic display panel of claim 7, wherein the light-blocking barriers 133 are oriented parallel one to another as shown in Fig. 4B.
Re claim 13: As shown in Figs. 1A, 1B and 4B, Ikeno discloses a method of making a privacy film for an electronic display comprising:
positioning multiple light-blocking barriers 133 spaced apart across a first transparent electrode layer 127;
introducing a polymer-dispersed liquid crystal 130 into spaces between the multiple light-blocking barriers 133; and
positioning a second transparent electrode layer 136 over the light-blocking barriers 133 and polymer-dispersed liquid crystal 130.
Re claim 14: The method of claim 13, as shown in Fig. 1B, further comprising:
positioning a backlight panel 300 on the first transparent electrode layer 127 opposite from the light-blocking barriers 133 and polymer-dispersed liquid crystal 130; and
positioning a liquid crystal display panel 200 on the second transparent electrode layer 136 opposite from the light-blocking barriers 133 and polymer-dispersed liquid crystal 130.
Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 108169948 (CN’ 948, see also Patent Tramslate).
Re claim 1: As shown in Fig. 2a, 2c and 2d, CN’ 948 discloses a privacy film for an electronic display comprising:
a first transparent electrode layer 11 (paragraph 65);
a second transparent electrode layer 21 (paragraph 65); and
a light-directing layer 51 positioned between the first transparent electrode layer 11 and the second transparent electrode layer 21, wherein the light-directing laver 51 comprises multiple light-blocking barriers 30/41 spaced apart across the light-directing layer 51 as well as polymer-dispersed liquid crystal 51 occupying spaces between the multiple light-blocking barriers 30/41 (paragraph 65).
Re claim 2: The privacy film of claim 1, wherein the light-blocking barriers 133 are oriented along a viewing direction as shown in Fig. 4B.
Re claim 3: The privacy film of claim 2, wherein the light-blocking barriers 30/41 are oriented parallel one to another as shown in Fig. 2a. 
Re claim 13: As shown in Figs. 2a-2d, CN’ 948 discloses a method of making a privacy film for an electronic display comprising:
positioning multiple light-blocking barriers 30/41 spaced apart across a first transparent electrode layer 11;
introducing a polymer-dispersed liquid crystal 51 into spaces between the multiple light-blocking barriers 30/41; and
positioning a second transparent electrode layer 21 over the light-blocking barriers 30/41 and polymer-dispersed liquid crystal 51.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeno (US 2019/0163020).
Re claims 6 and 12: The privacy film of claim 1 and the electronic display panel of claim 7 respectively:
Ikeno discloses that the light-blocking barriers 133 have a width of about 0.25 micrometer to 40 micrometers, a depth (height) of 3 micrometers to 300 micrometers, and a spacing width (pitch) of about 1 micrometer to 200 micrometers (paragraph 48). These meet the claimed width of about 3 micrometers to about 30 micrometers, and the claimed depth of about 150 micrometers to about 200 micrometers.
Ikeno does not disclose a spacing width of about 250 micrometers to about 300 micrometers. However, it would have been obvious to one having skill in the art at the time the invention was made to form the light-blocking barriers having a spacing width of about 250 micrometers to about 300 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges with respect to a specific viewing angle for the privacy mode involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claims 16, 17 and 20: The privacy film of claim 1, the electronic display panel of claim 7 and the method of claim 13 respectively:
As shown in Fig. 6 of Ikeno, the privacy film further comprises a transparent substrate 129 (insulating layer) between the light-blocking barriers 133 and the first transparent electrode layer 123 (or between the light-blocking barriers and the second transparent electrode layer), wherein the light blocking barriers 133 are placed in direct contact with a transparent substrate 129 (insulating layer)  in order to insulate the PDLC part driving electrode layer 123 and the louver element driving electrode 126 (paragraph 102).
Ikeno does not disclose that the transparent substrate comprises glass, polyethylene terephthalate, polyethylene, polyimide, polycarbonate, poly(methyl methacrylate}, or a combination thereof. However, it would have been obvious to one having skill in the art at the time the invention was make to make the transparent substrate of glass, polyethylene terephthalate, polyethylene, polyimide, polycarbonate, poly(methyl methacrylate}, or a combination thereof, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use such as an insulation between the electrodes to prevent a short circuit. In re Lashin, 125 USPQ 416.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108169948 (CN’ 948) in view of Ikeno (US 2019/0163020).
Re claim 7: As shown in Figs. 2a-2d, CN’ 948 discloses an electronic display panel comprising:
a privacy film comprising:
     a first transparent electrode layer 11 (paragraph 65),
     a second transparent electrode layer 21 (paragraph 65), and 
     a light-directing layer positioned between the first transparent electrode layer 11 and the second transparent electrode layer 21 (Figs. 2c and 2d), wherein the light-directing layer comprises multiple light-blocking barriers 30/31/41 (paragraphs 62 and 63) spaced apart across the light-directing layer as well as polymer-dispersed quid crystal 51 occupying spaces between the multiple light-blocking-barriers 30/31/41.
CN’ 948 does not disclose a liquid crystal display panel on a first side of the privacy film and a backlight panel on a second side of the privacy film opposite the first side.
As shown in Fig. 1B, Ikeno discloses a display device comprising a privacy film 100, a liquid crystal display panel 200 on a first side of the privacy film, and a backlight panel 300 on a second side of the privacy film opposite the first side (paragraph 36).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to further dispose a liquid crystal display panel on a first side of the privacy film and a backlight panel on a second side of the privacy film opposite the first side in order to achieve a display with different viewing angles (paragraph 27).
Re claim 8: The electronic display panel of claim 7, wherein the backlight panel 300 comprises a light guide film adjacent to the privacy film and an edge light positioned at an edge of the light guide film as shown in Fig. 1B of Ikeno.
Re claim 9: The electronic display panel of claim 7, as shown in Fig. 1B of Ikeno, further comprising a switch (inside controller 150) electrically connected to the first and second transparent electrode layers 127 and 136 to apply an electric field to the light-directing layer 130 to switch the light-directing layer to privacy mode (Fig. 4B and paragraphs 87-89).
Re claim 10: The electronic display panel of claim 7, wherein the light-blocking barriers 30/41 are oriented parallel one to another as shown in Fig. 2a-2d of CN’ 948.
Claims 16, 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over CN 108169948 (CN’ 948).
Re claims 16, 17 and 20: The privacy film of claim 1, the electronic display device of claim 7, and the method of claim 13 respectively:
As shown in Figs. 2c and 2d further comprising a transparent substrate 60 (paragraph 70) between the light-blocking barriers 30/41 and the first transparent electrode layer 11 (or between the light-blocking barriers and the second transparent electrode layer), wherein, the light-blocking barriers 30/41 are in direct contact with a transparent substrate 60. 
CN’ 948 does not discloses that the transparent substrate comprises glass, polyethylene terephthalate, polyethylene, polyimide, polycarbonate, poly(methyl methacrylate}, or a combination thereof.
However, CN’ 948 discloses that the first transparent substrate 10 and the second transparent substrate 20 can be made of resin material such as PET or PMMA, or of rigid material such as quartz glass (paragraph 52).
Accordingly, it is obvious that the transparent substrate 60 can be formed of a resin such as polyethylene terephthalate (PET) or polymethyl methacrylate (PMMA) in order to insulate the first electrode 11 from the reflective layer 41.
Claims 1-5, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203444201 (CN’ 201, see also Patent Translate) in view of Huang et al. (Huang, US 10,983,256).
Re claim 1: As shown in Figs. 1, 2-1 and 2-2, CN’ 201 discloses a privacy film (paragraph 8) for an electronic display comprising:
a first transparent electrode layer 200;
a second transparent electrode layer 400; and
a light-directing layer 300 positioned between the first transparent electrode layer 200 and the second transparent electrode layer 400, wherein the light-directing laver 300 comprises polymer-dispersed liquid crystal.
CN’ 201 does not disclose that the light-directing layer comprising multiple light-blocking barriers spaced apart across the light-directing layer as well as polymer-dispersed liquid crystal occupying spaces between the multiple light-blocking barriers.
As shown in Fig. 8, Huang discloses a privacy film 82 comprising multiple light-blocking barriers 208 spaced apart across the privacy film 82 (col. 8, line 61 through col. 9, line 67) in order to increase privacy for a primary user when provided over a planar display (col. 10, lines 1-2).
Accordingly, it is obviously applicable to the privacy film of CN’ 201 in order to realize the same advantage as well as to maintain a cell gap between the substrates 100 and 500.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form multiple light-blocking barriers spaced apart across the light-directing layer in order to maintain the cell gap and increase privacy for a primary user when provided over a planar display.
With the modification, it is obvious that the polymer-dispersed liquid crystal occupies spaces between the multiple light-blocking barriers.
Re claim 2: The privacy film of claim 1, wherein the light-blocking barriers 208 are oriented along a viewing direction as shown in Fig. 8 of Huang.
Re claim 3: The privacy film of claim 2, wherein the light-blocking barriers 208 are oriented parallel one to another as shown in Fig. 8 of Huang.
Re claim 4: The privacy film of claim 2, wherein the light-blocking barriers 208 are oriented convergently to direct light converging on a viewer as shown in Fig. 10 of Huang.
Re claim 5: The privacy film of claim 1:
Huang discloses that the light blocking layer is formed of a ultraviolet curable resin (col. 9, lines 47-59). Accordingly, it is obvious that the light-blocking barriers comprise a photoresist material.
Re claim 13: As shown in Figs. 1, 2-1 and 2-2, CN’ 201 discloses a method of making a privacy film for an electronic display comprising:
positioning a polymer-dispersed liquid crystal 300 between a first substrate 110 comprising a first transparent electrode 200 and a second substrate 500 comprising a second transparent electrode 400.
CN’ 201 does not disclose multiple light-blocking barriers between the first and second transparent substrates.
As shown in Fig. 8, Huang discloses a privacy film 82 comprising multiple light-blocking barriers 208 spaced apart across the privacy film 82 (col. 8, line 61 through col. 9, line 67) in order to increase privacy for a primary user when provided over a planar display (col. 10, lines 1-2).
Accordingly, it is obviously applicable to the privacy film of CN’ 201 in order to realize the same advantage as well as to maintain a cell gap between the substrates.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form multiple light-blocking barriers spaced apart across the privacy film in order to maintain the cell gap and increase privacy for a primary user when provided over a planar display.
 Acordingly, it is obvious that the method comprises:
positioning multiple light-blocking barriers spaced apart across a first transparent electrode layer 11;
introducing a polymer-dispersed liquid crystal into spaces between the multiple light-blocking barriers; and
positioning a second transparent electrode layer 21 over the light-blocking barriers and polymer-dispersed liquid crystal.
Re claim 15: The method of claim 13:
 Huang discloses that the light blocking layer is formed of an ultraviolet curable resin (col. 9, lines 47-59). Accordingly, it is obvious that the light-blocking barriers comprise a photoresist material.
Re claim 18: The method of claim 15:
Huang discloses that the light blocking layer is formed of an ultraviolet curable resin (col. 9, lines 47-59). Accordingly, it is obvious that positioning the light-blocking barriers comprises developing the photoresist material by exposing the photoresist material to light.
Re claim 19: The method of claim 18, wherein, as shown in Fig. 10 of Huang, the light is provided at angles that converge to form light-blocking barriers 208 that are oriented convergently to direct light converging on a viewer.
Claims 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203444201 (CN’ 201) in view of Huang et al. (Huang, US 10,983,256) and Ikeno (US2019/0163020).
Re claim 7: As shown in Figs. 1, 2-1 and 2-2, CN’201 discloses an electronic display panel comprising:
a privacy film (paragraph 8) comprising:
     a first transparent electrode layer 200,
     a second transparent electrode layer 400, and a light-directing layer 300 positioned between the first transparent electrode layer 200 and the second transparent electrode layer 400, wherein the light-directing layer 300 comprises polymer-dispersed quid crystal.
CN’ 201 does not disclose that the light-directing layer comprising multiple light-blocking barriers spaced apart across the light-directing layer as well as polymer-dispersed liquid crystal occupying spaces between the multiple light-blocking barriers.
As shown in Fig. 8, Huang discloses a privacy film 82 comprising multiple light-blocking barriers 208 spaced apart across the privacy film 82 (col. 8, line 61 through col. 9, line 67) in order to increase privacy for a primary user when provided over a planar display (col. 10, lines 1-2).
Accordingly, it is obviously applicable to the privacy film of CN’ 201 in order to realize the same advantage as well as to maintain a cell gap between the substrates 100 and 500.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form multiple light-blocking barriers spaced apart across the light-directing layer in order to maintain the cell gap and increase privacy for a primary user when provided over a planar display.
With the modification, it is obvious that the polymer-dispersed liquid crystal occupies spaces between the multiple light-blocking barriers.
Further, CN’201 does not disclose a liquid crystal display panel on a first side of the privacy film; and a backlight panel on a second side of the privacy film opposite the first side.
As shown in Fig. 1B, Ikeno discloses a display device comprising a privacy film 100, a liquid crystal display panel 200 on a first side of the privacy film, and a backlight panel 300 on a second side of the privacy film opposite the first side (paragraph 36).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to further dispose a liquid crystal display panel 200 on a first side of the privacy film and a backlight panel on a second side of the privacy film opposite the first side in order to achieve a display with different viewing angles (paragraph 27).
Re claim 8: The electronic display panel of claim 7, wherein the backlight panel 300 comprises a light guide film adjacent to the privacy film and an edge light positioned at an edge of the light guide film as shown in Fig. 1B of Ikeno.
Re claim 9: The electronic display panel of claim 7, further comprising a switch 700 electrically connected to the first and second transparent electrode layers 200 and 400 to apply an electric field to the light-directing layer 300 to switch the light-directing layer to privacy mode as shown in Figs. 1, 2-1 and 2-2 of CN’ 201 (paragraph 19).
It is noted that Fig. 2-2 of CN’ 201 (paragraph 19) and Fig. 5B of Ikeno (paragraphs 97 and 98) switch to a privacy mode when an electric filed applies to the electrodes.
Re claim 10: The electronic display panel of claim 7, wherein the light-blocking barriers 208 are oriented parallel one to another as shown in Fig. 8 of Huang.
Re claim 11: The electronic display panel of claim 7, wherein the light-blocking barriers 208 are oriented convergently to direct light converging on a viewer as shown in Fig. 10 of Huang.
 Re claim 14: The method of claim 13:
As shown in Fig. 1B, Ikeno discloses a method of making a privacy film for an electronic display comprising:
positioning a backlight panel 300 on the first transparent electrode layer 127 opposite from the light-blocking barriers 133 and polymer-dispersed liquid crystal 130; and
positioning a liquid crystal display panel 200 on the second transparent electrode layer 136 opposite from the light-blocking barriers 133 and polymer-dispersed liquid crystal 130.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to further dispose a liquid crystal display panel 200 on a first side of the privacy film comprising the light-blocking barriers and polymer-dispersed liquid crystal, and a backlight panel on a second side of the privacy film opposite the first side in order to achieve a display with different viewing angles (paragraph 27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday - Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
April 27, 2022